Miner, J.,
dissenting.
I cannot concur with my brethren in several of the propositions of law as presented by the opinion of the court. In its first finding of fact the court found that Butler, at the time of the sale of the goods to the defendant, was a duly authorized and acting agent and salesman for the plaintiffs. In the second finding of fact the court found that on the 5th day of August, 1897, plaintiffs acting through their agent. Butler, sold to the defendant goods and merchandise of the value of #665.00. The third finding of fact shows that plaintiffs agent, Butler, agreed with the defendant, at the time of the sale, that the goods would be shipped from Omaha, Neb., so as to reach Salt Lake City for delivery, 12 days from the date of the sale, and that that was an express condition of the contract.
*453In tbe assignments of error it is claimed that the evidence is insufficient to justify the second finding of fact, for that the testimony that plaintiffs’ agent on the 5th day of August, 189?, took orders from defendant for goods and nothing more, and it was impossible that a'sale of goods to the defendant should have been consummated on that day, because the evidence shows that all the orders of Butler, the traveling salesman of plaintiff, were subject to the approval or rejection of plaintiffs, and the evidence shows that such orders did not reach plaintiffs until August 10; and that the evidence was insufficient to justify the third finding of fact because the uncontradicted evidence shows that Butler had no right or authority to make any süch agreement specified in said finding, and that he did not in fact make such agreement.
The case turns upon the question of the agency of Butler, and his authority to agree when the goods were to be delivered.
The first assignment of error, doubtless through mistake, uses the words “plaintiffs’ agent,” but the meaning of the assignments of error is made clear throughout and from them all it is plain that appellants did rely on the fact that Butler was merely a commercial traveler or drummer, with authority to take' orders for goods subject to the approval of plaintiffs, but not to make sales or fix the time when goods were to be delivered, and that the uncontradicted evidence justifies these views.
The attorney for the respondent makes no question, either in his brief or argument, that the assignments of error are not broad enough to cover all the findings of fact.
The testimony clearly shows, and is uncontradicted, that Butler was merely a resident commercial salesman or drummer for the plaintiffs, with authority, only, to take *454orders for goods and submit them to his firm for rejection or acceptance, and that he had no authority to make any contract outside of such duty, or to extend or fix the time when the goods ordered would be delivered to the purchaser.
When a third person is dealing with a general agent of a wholesale dealer with general powers to sell and deliver goods, such person has the right to assume, without notice to the contrary, that such agent has authority to act for the firm he represents in all matters coming within the scope of his employment; but this rule, which is sustained by most of the authorities cited in the opinion of the court, does not apply to the facts in this case.
In this case there was neither a general or special agency to sell goods or make any contract relating thereto, or as to the delivery of the goods sold. The drummer’s authority was limited to taking orders for goods and submitting the same to the house for its affirmance. If the party ordering was responsible and the prices and terms imposed were satisfactory, the order would ordinarily be accepted; if not it would be rejected.
If a wholesale house is to be held responsible for all the contracts their drummers or commercial travelers, with limited authority, may make, and by what they say, and be required to fill orders to such irresponsible dealers as a drummer might agree to sell goods to, or make contracts with, but little reliance could be placed upon their continued financial responsibility. The judgment of business men in such departments would revolt at such a proposition ; hence the almost universal rule that drummers are given authority only to take orders, and are prohibited from making any contract to bind the firm. If the drummer or commercial traveler has authority to take orders for goods only, and to send the order to the house for its *455approval, then the agency to sell the goods or bind the firm is wanting, and whatever the agent says or does outside of the scope of his authority to take orders is not' binding upon the principal, and cannot ordinarily be used in evidence against such principal.
The following propositions are sustained by authority: The acts and declarations of one who assumes to be acting as the agent of another are not evidence against the principal until the facts of such agency are established by others. So the authority of the agent cannot be proved by his own statements. One dealing with another claiming to be an agent must do so at his own peril. The scope of a commercial traveler’s or drummer’s authority is well defined, and as a general rule extends to soliciting orders for goods. Butler v. Dorman, 68 Mo. 298; Hatch v. Squires, 11 Mich. 185; Korneman v. Monaghan, 24 Mich. 36; Hirschfield v. Waldron, 54 Mich. 649; McDonough v. Stevens, 38 Mich. 334; Reynolds v. Insurance Co., 36 Mich. 131; 6 Am. & Eng. Ency. of Law, (2d ed.) 224-5; Law v. Woodman, 32 N. J. L. 249; McKindley v. Dunham, 55 Wis. 515; Chambers v. Short, 79 Mo. 204; Greenwood v. Keator, 9 Ill. App. 183; Holland v. Van Bell, 89 Ga. 223.
The case of Butler v. Dorman, 68 Mo. 298, was where a traveling agent sold goods by sample, but was not entrusted with the goods sold, and sometime after taking the order and transmitting it, the agent requested that the buyer pay him and said he would credit the same on the bill of the goods sold. The buyer paid the agent. Suit was brought by the firm against the buyer, and testimony was offered showing the agent’s authority ended with the taking of the order, and that he had no right to receive the money. The court held that the purchaser paid the agent at his peril, and it devolved upon him to show that *456the commercial traveler bad authority to collect the money. Clark v. Smith, 88 Ill. 298; Greenwood v. Keator, 9 Ill. App. 183.
It does not appear that the plaintiff knew of the pretended contract made with Butler to the effect that the goods were to be delivered in Salt Lake City within 10 or 12 days, at the time the order was accepted and nearly all of the goods shipped. No such agreement was contained in the written order forwarded to plaintiffs. The order was written and dated August 5, and most of the goods were shipped August 11th, and the defendant was then notified that the balance of the goods were out of stock, but would be shipped very soon. Defendant wrote to plaintiffs complaining about not receiving the goods, and claiming that he was injured thereby, and asked that they be forwarded, but nothing is said in the letter about the contract to ship the goods in 10 or 12 days. So by accepting the order and shipping the goods in part, without any notice of any agreement with the drummer that they should be delivered within 10 or 12 days, the plaintiffs did not ratify or adopt the acts, statements or agreements of Butler, if made, to deliver the goods in 10 or 12 days. Butler had no right to make such a contract, and it was not communicated to the plaintiffs. Howe Machine Co. v. Ashley, 60 Ala. 496.
It is my opinion that the first, second and third findings of fact are entirely unsupported by the evidence, and that the uncontradicted testimony in the case is contrary to and insufficient to justify and does not support such findings.